around July 6,2019. 1 The pretrial services report notes two violations of probation. Those

violations occurred in 2006 and 2008,and,defense counsel explained,resulted from Defendant's

indictment in or around July 2007 and his 3-year incarceration on murder charges that were

ultimately nol prossed in 2010. The pretrial service report notes criminal activity while under

supervision,but,after careful review,this does not appear accurate. Following Defendant's

2011 conviction,it appears he was sentenced to two years of probation following incarceration.

There is no record of violation in connection during this period of probation.

       The question of pretrial release or detention in this case is close. On risk of flight,

Defendant has rebutted the presumption by his strong showing of ties to the community,

available employment,a stable living situation,and family members willing to stand as sureties

for his appearance. On the government's evidence,Defendant does not appear to match the

congressional paradigm that undergirds the presumption of pretrial detention, which is based on

Congressional findings that '""drug traffickers often have established ties outside the United

States ... [and] have both the resources and foreign contacts to escape to other countries.""'

United States v. Valdivia, 104 Fed. App'x 753,754 (1st Cir. 2004) (per curiam) (quoting United

States v. Jessup,757,378,385 (1st Cir. 1985) (quoting S. Rep. No. 225,at 20 (1983),reprinted

in 1984 U.S.C.A.N. 1, 23)). The government did not put on evidence of ties to individuals

outside the United States or in other jurisdictions,nor was there evidence of Defendant's role in

an organized drug trafficking organization, or of access to financial resources to flee this district.

In addition,as defense counsel pointed out,Defendant was charged with drug and firearms

offenses in the state district court in early July 2019,was not held in state custody, and did not




1
 The government did not take issue with defense counsel's representations on the results of the
search of Defendant's residence.
                                                  4
123 (D.P.R. 2014) (affirming pretrial detention where defendant was growing marijuana and

kept three loaded firearms and a bullet-proof vest in the house occupied by his minor children);

United States v. Shea, 749 F. Supp. 1162 (D. Mass. 1990) (affirming pretrial detention of one

defendant based on evidence of the defendant's status as a high ranking official in the alleged

drug trafficking organization). Defendant did not have drugs or weapons in his residence where

he lived with his fiancee and two minor children. The government did not represent that

Defendant made any threats of violence during three months of recorded conversations. See

Shea, 749 F. Supp at 1170-73 (ordering pretrial release of two lower-level individuals alleged to

be part of a cocaine drug trafficking organization). Defendant's family and friends are willing to

stand as sureties for his conduct if he is released pending trial. To the extent Defendant's

untreated substance abuse history contributed to his alleged criminal conduct, he can be required

to participate in substance abuse treatment at the discretion of a supervising pretrial services

officer. Considering the factors set out in the Bail Reform Act and the government's evidence,

the court finds that there are conditions of supervision that can reasonably assure the safety of the

community if Defendant is released pending trial.

        A form of conditions of release for Mr. Rodriguez is attached hereto as exhibit 1.

                                                      Isl Katherine A. Robertson
                                                      KATHERINE A. ROBERTSON
Dated: September 4, 2019                              United States Magistrate Judge




                                                  6
